DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of applicant response (Terminal disclaimer filed on 08/31/2022) and further search, claims 1-20 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious to independent claims 1, 17 and 20.

 	Below are the closest cited references, each of which disclose various aspects of the claimed invention:

Rangasamy et al., U.S. Pub No: US 20160124742 A1 discloses, see e.g. ¶ 13, “an application development framework system comprises one or more programmable processors configured to execute a microservice platform for developing and executing a plurality of microservices, wherein each microservice of the microservices comprises an independently-deployable service configured to execute one or more functions to fulfill an interface contract for an interface for the microservice”
KHALIL et al., U.S. Pub No: US 20120030094 Al discloses, see e.g. abstract, “A system includes a storage device to store design elements for a workflow design that, when deployed to a network, create a workflow that permits products or services to be purchased via an electronic transaction with a user device. The design elements correspond to a group of stages that process the electronic transaction or to workflow logic that establishes conditions to transfer the electronic transaction between the stages. Each stage includes business logic, separate from the workflow logic, that permits changes to be made to a stage in a manner that does not interrupt the workflow operation.”
Smith et al., U.S. Pub No: US 20160035014 Al discloses, see e.g. ¶ 4, “database driven computer systems providing real-time updatable graphical user interfaces to track real-time value of media airings.”

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1): “polling, by a first microservice, the streaming data platform to retrieve transaction objects matching a first workflow stage, wherein the first workflow stage is associated with the first microservice based on the workflow corresponding to the transaction type; processing, by the first microservice, the transaction object based on the current workflow stage matching the first workflow stage; updating the current workflow stage of the transaction object to a second workflow stage based on completing processing, by the first microservice, of the transaction object; and polling, by a watchdog microservice, the streaming data platform to retrieve transaction objects having a changed current workflow stage; and in response to determining, by the watchdog microservice, that the current workflow stage of the transaction object has changed, storing workflow tracking data corresponding to the transaction object and the changed current workflow stage”

As dependent claims 2-16 and 18-19 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHER N ALGIBHAH/Examiner, Art Unit 2165 

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165